Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peavey on March 11, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
3. (Currently Amended) A grinding machine configured to grind a workpiece with a circular contour and having two opposing surfaces, the grinding machine comprising: 
a disc-shaped carrier ring provided with a support hole for supporting the workpiece such that the two opposing surfaces are exposed for grinding ; 
a rotation mechanism configured to rotate the carrier ring around a center of the carrier ring; 
two grinding wheels such that one grinding wheel is disposed facing one surface of the workpiece and the other grinding wheel is disposed facing the other surface of the workpiece;
each of the two grinding wheels comprising a disc-shaped wheel base[s;] and 
a plurality of grinding stones for grinding the workpiece, 
wherein the support hole provided in a circular shape has a center eccentric to the center of the carrier ring, 
an eccentricity of the center of the support hole to the center of the carrier ring is greater than 0.0% and at most 1.7% of a diameter of the workpiece, 
a diameter of each of the wheel bases is smaller than a diameter of the support hole, and 
the plurality of grinding stones are arranged on a surface of each of the wheel bases along an outer edge at regular intervals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EM
March 11, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723